Citation Nr: 0008919	
Decision Date: 03/30/00    Archive Date: 04/05/00

DOCKET NO.  96-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether the reduction in the rate at which the veteran 
was paid improved pension benefits, effective January 1, 
1993, due to receipt of "other income" was proper.

2.  Whether the reduction in the rate at which the veteran 
was paid improved pension benefits, effective December 1, 
1989, was proper.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from May 1943 to April 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision of the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which reduced the rate at which the 
veteran was paid improved pension benefits, effective January 
1, 1993.  

In November 1995, the RO retroactively reduced the rate at 
which the veteran was paid improved pension benefits, 
effective December 1, 1989, due to the receipt of interest 
and dividend income.  In addition, the RO corrected the gross 
amount of Social Security benefits in regard to the veteran's 
countable income since December 1, 1989.  The veteran did not 
perfect his appeal as to that issue and that issue has been 
dismissed by the Board as set forth below.  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits 
effective from January 1, 1988.  

2.  In 1993, the veteran reported that his annual income 
consisted of $5,395.20 in Social Security benefits and $1,260 
in "other income." 

3.  The $1,260 in "other income" is not excluded for the 
purpose of calculating the rate payable of VA improved 
pension benefits.

4.  An adequate substantive appeal was not received as to the 
issue of whether the reduction in the rate at which the 
veteran was paid improved pension benefits, effective 
December 1, 1989.  


CONCLUSIONS OF LAW

1.  The veteran was awarded VA improved pension benefits 
effective from January 1, 1988.  

2.  In 1993, the veteran reported that his annual income 
consisted of $5,395.20 in Social Security benefits and $1,260 
in "other income." 

3.  The $1,260 in "other income" is not income which may be 
excluded for the purpose of calculating the rate payable of 
VA improved pension benefits.

4.  An adequate substantive appeal was not received as to the 
issue of whether the reduction in the rate at which the 
veteran was paid improved pension benefits, effective 
December 1, 1989.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Whether the Reduction in the Rate at which the Veteran was 
Paid Improved Pension Benefits, Effective January 1, 1993, 
Due to Receipt of "Other Income" was Proper

The veteran's claim as to this issue is well grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the record shows that the veteran was awarded VA 
improved pension benefits effective from January 1, 1988.  In 
the letter which notified the veteran of his award of VA 
improved pension benefits, the veteran was informed that he 
was obligated to inform the VA of changes in his income and 
was provided a VA Form 21-8768 which informed the veteran of 
his obligation to inform the VA immediately of any changes in 
his income and/or net worth and of the repercussions of the 
failure to comply with his obligations as a VA pension 
recipient.  Thereafter, from 1989 through 1993, the veteran 
was advised on an annual basis of his obligation to report 
all of his income to the VA and that the VA would determine 
which income could be excluded from the total net amount of 
his income.  

In March 1994, the veteran's annual EVR was received.  At 
that time, the veteran reported that his income for 1993 
consisted of $5,395.20 in Social Security benefits and $1,260 
in "other income" from another source(s) which was not 
identified.  The veteran also furnished a list of 
unreimbursed medical expenses.  The Board notes that the 
veteran has advanced arguments regarding the amount of 
unreimbursed medical expenses and his desire to be repaid 
those expenses, however, his arguments are directed at 
medical expenses incurred after December 31, 1993, and, thus, 
do not pertain to this appeal.  

Subsequently, the RO requested further clarification of the 
source of the $1,260 in "other" income.  The veteran did 
not respond.  In June 1994, the rate at which the veteran was 
paid improved pension benefits, effective January 1, 1993, 
was reduced retroactively.  The veteran contends that the 
reduction in the rate at which he was paid improved pension 
benefits, effective January 1, 1993, was not proper.  

For the purposes of determining initial entitlement to 
pension the monthly rate of pension payable shall be computed 
by reducing the beneficiary's applicable maximum pension rate 
by the beneficiary's countable income on the effective date 
of entitlement and dividing the remainder by 12.  Whenever 
there is a change in a beneficiary's applicable maximum 
annual pension rate, the monthly rate of pension payable 
shall be computed by reducing the new applicable maximum 
annual pension rate by the beneficiary's countable income on 
the effective date of the change in the applicable maximum 
annual pension rate and dividing the remainder by 12.  
Whenever there is a change in a beneficiary's amount of 
countable income, the monthly rate of pension payable shall 
be computed by reducing the beneficiary's applicable maximum 
annual pension rate by the beneficiary's new amount of 
countable income on the effective date of the change in the 
amount of income, and dividing the remainder by 12.  38 
C.F.R. § 3.273 (1999). 

Under the provisions of 38 C.F.R. § 3.271 (1999), payments of 
any kind from any source shall be counted as income during 
the 12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (1999).  
Pursuant to 38 C.F.R. § 3.272(g) (1999), unreimbursed medical 
expenses in excess of five percent of the applicable maximum 
annual pension rate are excluded from countable income.  

As noted, the veteran was informed that he should report all 
income from all sources.  The veteran reported $1,260 in 
"other income," however, since he has not identified the 
source of the $1,260 in "other income," the Board must 
assume that this income was not derived from any source which 
is excluded from the computation of annual income.  

In January 1993, the maximum rate payable to a veteran for 
improved disability pension was $7,619 per year.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.23(a) (1999).  As of 
December 1, 1993, the maximum rate payable to a veteran for 
improved disability pension was $7,818 per year.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. § 3.23(a) (1999).  The rate at 
which the veteran may be paid this pension is reduced by the 
amount of the veteran's countable annual income.  38 C.F.R. 
§ 3.23(b) (1999).  Accordingly, the rate at which the veteran 
was paid VA improved pension benefits was adjusted to reflect 
his receipt of Social Security benefits as well as the $1,260 
he received in "other income."  

The Board observes that the monthly rate the veteran was paid 
for 1993 was calculated in the following manner.  According 
to the veteran, his annual income from Social Security 
benefits was $5,395.20 during 1993.  The Board notes that the 
RO determined that the veteran's annual income from Social 
Security disability benefits was approximately $5,259 for 
January 1, 1993 through the end of November 1993.  This 
amount is less than the amount that the veteran reported 
which is to the veteran's benefit (the amount the veteran 
reported is applicable for the month of December 1993).  The 
amount of Social Security benefits was added to the $1,260 in 
"other income," which totaled $6,519.  The RO then reduced 
that amount by the applicable amount of unreimbursed medical 
expenses.  As noted, unreimbursed medical expenses in excess 
of five percent of the applicable maximum annual pension rate 
are excluded from countable income.  38 C.F.R. § 3.272(g) 
(1999).  Five percent of the applicable maximum annual 
pension rate was $380 (5 percent of $7,619).  That amount 
subtracted from $2,866 (total unreimbursed medical expenses) 
was $2,486.  That amount subtracted from the total amount of 
the veteran's income ($6,519) was $4,033.  Thus, the net 
total amount of income was $4033.  This amount was subtracted 
from the maximum annual rate of $7,619 and was divided by 12.  
The RO correctly determined that the amount of monthly 
pension benefits was $298 for January 1, 1993 through 
November 30, 1993.  

In regard to December 1993, the RO indicated that the 
veteran's annual income as of that date would be $5,395 from 
Social Security benefits added to $1,260 from "other 
income" less applicable unreimbursed medical expenses.  Five 
percent of the applicable maximum annual pension rate was 
$390 (5 percent of $7,818).  That amount subtracted from 
$2,866 (total unreimbursed medical expenses) was $2,476.  
That amount subtracted from the total amount of the veteran's 
income ($6,655) was $4,179.  Thus, the net total amount of 
income was $4,179.  This amount was subtracted from the 
maximum annual rate of $7,818 and was divided by 12.  The RO 
correctly determined that the amount of monthly pension 
benefits was $303 which was the amount of benefits owed to 
the veteran for December 1993, as correctly calculated by the 
RO.  

Therefore, based on the calculations as set forth above, the 
veteran was not entitled to be paid more than what the RO has 
calculated should have been paid in VA improved pension 
benefits during 1993.  The reported $1,260 in "other 
income" was properly included in the calculated figures as 
that income was not identified as income which may be 
excluded under 38 C.F.R. § 3.272 (1999).  

Accordingly, the reduction in the rate at which the veteran 
was paid pension benefits by the amount, $1,260, in "other 
income" was proper.  


Whether the Reduction in the Rate at Which the Veteran was 
Paid Improved Pension Benefits, Effective December 1, 1989, 
was Proper.

Appellate review is initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished.  The notice of disagreement must be filed 
within one year of the date of mailing of the result of the 
initial review or determination.  A substantive appeal must 
be filed within 60 days from the date the RO mails the 
statement of the case to the appellant or within the 
remainder of the one year period from the date of the 
notification of the determination, whichever period ends 
later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.202, 20.302(a), (b) (1999).

In a November 1995 decision, the RO retroactively reduced the 
rate at which the veteran was paid improved pension benefits, 
effective December 1, 1989, due to the receipt of interest 
and dividend income.  In addition, the RO corrected the gross 
amount of Social Security benefits in regard to the veteran's 
countable income since December 1, 1989.  A notice of 
disagreement to the actions taken in November 1995 was 
received in December 1995.  In January 1996, the veteran 
requested copies of certain correspondence from his claims 
file from the RO.  In January 1996, the RO furnished the 
veteran with a copy of all correspondence in his claims file.  
The letter to the veteran stated that the RO had enclosed and 
sent to the veteran "a copy of all correspondence on file at 
this office."  The RO's letter and the enclosed material was 
sent to the veteran's address of record.  In February 1996, a 
second request for all correspondence was received; it 
appears that the RO's response to the veteran's first letter 
and the veteran's second letter crossed in the mail.  In any 
event, there was no additional correspondence of record 
between the date of the RO's January 1996 response and the 
February 1996 second request.  Thereafter, in February 1996, 
the veteran was sent a statement of the case.  In March 1996, 
the appellant again requested a copy of documents referred to 
in the claims file.  However, as noted, the veteran had been 
provided a copy of all correspondence on file and no 
additional evidence had been added since the veteran had been 
sent the requested information in January 1996.  In April 
1996, a VA Form 9 was received by the RO.  In this 
correspondence, the veteran indicated that he was unable to 
perfect his appeal because the RO had failed to furnish 
information from his claims file.  As noted, the veteran was 
provided a copy of all correspondence in his claims file.  No 
further correspondence to include a substantive appeal was 
received from the veteran.  In January 1997, the RO informed 
the veteran that his VA pension benefits had been 
discontinued effective January 1, 1995, as he had not 
submitted his income report.  

In light of the foregoing, the Board sent the veteran a 
letter in February 1998 which informed him that with regard 
to the issue of whether the reduction in the rate at which 
the veteran was paid improved pension benefits, effective 
December 1, 1989, was proper, the Board had raised the issue 
of adequacy of the substantive appeal.  The veteran was 
informed that if the substantive appeal was inadequate, the 
aforementioned issue would be dismissed.  The veteran was 
informed that he had 60 days to respond and submit written 
argument and/or request a hearing to present oral argument.  
Thereafter, in March 1998, the veteran responded.  In his 
letter, the veteran referred to a portion of the Board's 
letter which pointed out to the veteran that he had been sent 
all correspondence on file in January 1996 and stated the 
following in regard to the Board's statement that he had been 
sent all correspondence on file.  "The above self-serving 
declaration is fraudulent and repugnant to established 
principles of law, procedural and substantive jurisprudence.  
Simply stated, the communication is a classic paradigm of 
syllogistic logic and verbal manipulation."  

Pursuant to 38 U.S.C.A. § 7105(d) (West 1991) and 38 C.F.R. 
§ 20.202 (1999), a substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  If 
the statement of the case and any prior supplemental 
statements of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all of those issues or must 
specifically identify the issues appealed.  The substantive 
appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination, or determinations, being 
appealed.  To the extent feasible, the argument should be 
related to specific items in the statement of the case and 
any prior supplemental statements of the case.  The Board 
will construe such arguments in a liberal manner for purposes 
of determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination, or determinations, 
being appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in a statement of 
the case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.

Further, pursuant to 38 U.S.C.A. § 7105(d) (West 1991) and 
38 C.F.R. § 20.203 (1999), a decision as to the adequacy of 
allegations of error of fact or law in a substantive appeal 
will be made by the Board.  When the Board raises the issue 
of adequacy of the substantive appeal, the appellant and 
representative, if any, will be given notice of the issue and 
a period of 60 days following the date on which such notice 
is mailed to present written argument or to request a hearing 
to present oral argument on this question.  The date of 
mailing of the notice will be presumed to be the same as the 
date of the letter of notification.  

The Board has reviewed the veteran's VA Form 9, but finds 
that it is inadequate to constitute a substantive appeal.  
The veteran specifically indicated that he was unable to 
perfect his appeal because he had not been provided 
information which he had requested.  As previously set forth, 
the RO indicated that the veteran had in fact been provided a 
copy of all correspondence on file.  In accordance with 
38 U.S.C.A. § 7105(d) (West 1991) and 38 C.F.R. § 20.203 
(1999), the veteran was provided an opportunity to address 
the issue of the adequacy of his VA Form 9.  The Board has 
reviewed the written response from the veteran.  It appears 
that the veteran is disputing the fact that the RO provided 
him with the information that he requested on several 
occasions between January and March 1996.  The Board has 
already noted that the record reflects that the veteran was 
provided all correspondence on file which was sent to his 
address of record.  Although the veteran may or may not have 
been satisfied with the information with which he was 
provided, the RO fulfilled his request nonetheless.  The fact 
remains that the veteran never submitted a substantive appeal 
in which he alleged specific error of fact or law in the 
appeal of the issue of whether the reduction in the rate at 
which the veteran was paid improved pension benefits, 
effective December 1, 1989, was proper.  The veteran has not 
submitted any correspondence following the issuance of his 
statement of the case on the aforementioned issue which may 
be construed as a substantive appeal.  

Accordingly, due to the lack of an adequate substantive 
appeal, the Board concludes that the issue of whether the 
reduction in the rate at which the veteran was paid improved 
pension benefits, effective December 1, 1989, was proper, is 
not in appellate status.  


ORDER

The reduction in the rate at which the veteran was paid 
pension benefits effective January 1, 1993, due to receipt of 
"other income" was proper, but the calculated reduction was 
incorrect.

The issue of whether the reduction in the rate at which the 
veteran was paid improved pension benefits, effective 
December 1, 1989, was proper, is dismissed.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

